 

EXHIBIT 10.18
 
FEDERAL HOME LOAN BANK OF CHICAGO
2011 BOARD OF DIRECTORS COMPENSATION POLICY
 
 
GENERAL
 
The Board of Directors of the Federal Home Loan Bank of Chicago (“Bank”) hereby
adopts this directors' compensation policy for 2011 (“Policy”).
 
COMPENSATION POLICY METHODOLOGY
 
The goal of the Policy is to appropriately compensate the Directors for actual
attendance and participation at the meetings of the Board of Directors and the
committees of the Board and also for work performed on behalf of the Board of
Directors and the Bank apart from such meetings. Under this policy, compensation
consists of an annual fee for each Director. The fees are intended to compensate
Directors for: (1) their time spent reviewing the material sent to them on a
periodic basis by the Bank; (2) making themselves available and participating in
any necessary telephonic meetings and for chairing meetings; (3) actual time
spent attending the meetings; and (4) fulfilling the responsibilities of
directors.
 
The compensation provided in this Policy was determined after a review of
comparative compensation studies by third parties with expertise in the
compensation of directors and the compensation paid to directors of other
Federal Home Loan Banks.
 
PAYMENT AND FEE STRUCTURE
 
The Chairman of the Board of Directors will receive $60,000 per year for
presiding at the meetings of the Board of Directors and the Executive &
Governance Committee and for attending other committee meetings.
 
The Vice Chairman will receive $55,000 per year for attending meetings of the
Board and other committee meetings, as well as chairing meetings of the Board in
the Chairman's absence.
 
The Chairman of the Audit Committee will receive $55,000 per year for attending
meetings of the Board and other committee meetings, as well as chairing meetings
of the Audit Committee.
 
The Chairmen of Board Committees other than the Audit Committee will each
receive $50,000 per year for attending meetings of the Board and other committee
meetings, as well as chairing meetings of their respective committees.
 
Each Director, other than those holding any of the positions listed above, will
receive $45,000 per year for attending meetings of the Board and meetings of
committees to which such Director is appointed.
 
No additional meeting fees will be paid to any Director for their participation
in any other special meetings or events on behalf of the Board of Directors and
the Bank at the request of the Federal Housing Finance Agency or at other events
approved by the Board of Directors.
 
Fees will be payable monthly in arrears to each Director.

 

--------------------------------------------------------------------------------

 

 
COMPLIANCE WITH LEGAL REQUIREMENTS
 
This Policy shall be in compliance with Section 7(i) of the Federal Home Loan
Bank Act (12 U.S.C. §1427(i)), as amended, and any regulations issued by the
Federal Housing Finance Agency, including 12 C.F.R. Part 1261.
 
EXPENSES
 
Each Director will be reimbursed for necessary and reasonable travel,
subsistence and other related expenses incurred in connection with the
performance of their official duties (including telephonic meetings or meetings
called at the request of the Federal Housing Finance Agency or other FHLB System
body) as are payable to senior officers of the Bank under the Bank's Employee
Reimbursement Policy.
 
ATTENDANCE STANDARD
 
Each director shall fulfill his or her responsibilities by regularly and
consistently attending meetings of the Board of Directors and any assigned
committees. The Board's attendance standard shall be to attend in person at
least 80% of the total meetings of the Board and assigned committees, measured
annually.
The Board of Directors shall have the authority, in its sole discretion, to
reduce the annual compensation of the Chairman, Vice Chairman, any Committee
Chairman, or any Director who does not fulfill his or her responsibilities by
regularly and consistently attending meetings of the Board of Directors and any
assigned committees.
 
 
 
 
APPROVED BY THE BOARD
OF DIRECTORS
            
Dated: December 16, 2010
 
 
/s/ Peter E. Gutzmer
 
                    
Its Corporate Secretary
 

 